Citation Nr: 1001122	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  02-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from January 1968 to 
August 1969.

In January 1998, the appellant filed a claim of entitlement 
to service connection for PTSD.  This claim was denied by a 
rating decision dated in September 1998.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant submitted 
a new claim for PTSD in July 2000, which was subsequently 
denied by rating decision in March 2001.  The Board notes 
that the RO adjudicated the claim on the merits, rather than 
on the basis of new and material evidence.  Following the 
receipt of the March 2001 rating decision, the appellant 
submitted a Notice of Disagreement in May 2002 and timely 
perfected his appeal in October 2002.

In February 2007, the Board also mischaracterized the 
appellant's claim as one on the merits, and remanded it for 
additional evidentiary development.  Thereafter, a 
Supplemental Statement of the Case was issued in June 2008, 
and this matter was returned to the Board in September 2008.  
At that time, the Board properly reopened the appellant's 
claim, but denied it on the merits.

The appellant subsequently submitted a Notice of Appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), indicating his disagreement with the denial of his 
claim for PTSD.  The Court issued a July 2009 Order vacating 
the September 2008 Board decision and remanding the appeal 
for readjudication consistent with the parties' Joint Motion 
for Remand.  

The Board also notes that in a December 2006 statement, the 
appellant indicated that he wished to reopen his claim for 
"a lung condition", as his condition had worsened.  See 
Appellant's Statement, December 18, 2006.  This issue is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  Resolving all reasonable doubt in favor of the appellant, 
his current PTSD can be attributed to his verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the appellant's claim of entitlement to 
service connection for PTSD has been granted.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 3.304(f) (2009).  
Initially, the Board notes that the appellant has a current 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2009).  This 
was first diagnosed during a VA Medical Center (VAMC) 
psychiatric admission in 1998.  See VAMC Discharge Summary, 
October 26, 1998 to December 4, 1998.  This diagnosis was 
again confirmed during the appellant's June 2008 VA 
examination.  See VA PTSD Examination Report, June 6, 2008.

Review of the appellant's service personnel records indicates 
that he served in the Republic of Vietnam from September 1968 
to August 1969.  He was assigned to the 624th Supply Support 
Company.  He is also the recipient of the Vietnam Service 
Medal and the Vietnam Campaign Medal.  Though the appellant's 
Department of Defense Form 214 does not indicate he is a 
veteran of combat, the appellant does not allege that his 
current psychiatric disability is the result of combat.  
Accordingly, the appellant is not afforded the combat 
presumption set forth in 38 U.S.C.A. § 1154(b), and 
therefore, his alleged stressor must be verified in order to 
grant his claim.

In July 2008, the appellant reported that during his time in 
service, he witnessed the death of a friend (W.S.), whom he 
alleged died of strangling/choking on fluid in the body in 
December 1968.  In response to VA's request to verify the 
death of W.S., the United States Army and Joint Services 
Records Research Center (JSRRC) replied in April 2008, that 
on December 12, 1968, Specialist (SP4) W.L.S. died a non-
hostile death as a result of drowning/suffocation.  See JSRRC 
response, April 12, 2008.  Accordingly, the Board finds that 
the appellant's stressor has been verified.

Turning to the question of medical nexus, the June 2008 VA 
examiner reiterated the appellant's verified stressful 
experience (the death of W.S.) and indicated that the 
appellant had experienced intense fear and feelings of 
hopelessness and horror at that time.  The appellant 
experienced recurrent and intrusive distressing recollections 
of the event, including imagines, thoughts and perceptions.  
Specifically, he experienced recurrent distressing dreams of 
the event, acting or feeling as if the traumatic event were 
recurring and intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  The appellant made efforts to 
avoid thoughts, feelings or conversations associated with the 
trauma.  As a result, he felt markedly diminished interest or 
participation in significant activities, had feelings of 
detachment and estrangement from others.  The VA examiner 
concluded that the appellant met the DSM-IV criteria for a 
diagnosis of PTSD and that it was considered at least as 
likely as not that the appellant currently suffers from PTSD 
related to the death of W.S. in service.  See VA PTSD 
Examination Report, June 6, 2008.

Upon a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the appellant suffers from PTSD that is 
linked to an in-service stressor (the death of W.S.), and 
that service connection is warranted.  In consideration of 
the applicability of the benefit of the doubt doctrine, the 
preponderance of the evidence is in support of the claim, and 
the appellant's claim for service connection for PTSD must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER


Entitlement to service connection for PTSD is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


